Citation Nr: 9934143	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-06 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a compensable rating for service-connected 
impairment of the left knee from March 21, 1946 to August 12, 
1976, currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from January 1943 to March 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In a  July 1998 rating decision, the RO increased the 
veteran's disability rating for post-traumatic stress 
disorder to 70 percent.  In a July 1998 letter, the veteran 
was advised of this action and his procedural and appellate 
rights.  He did not appeal that action.  In an October 1998 
rating decision, the RO granted entitlement to a total 
disability rating based on individual unemployability.  The 
veteran was advised of this action and his procedural and 
appellate rights, but did not initiate an appeal.  Since a 
notice of disagreement has not been received as to either of 
these two issues, neither issue is in appellate status.  


FINDINGS OF FACT

The medical evidence shows that the veteran's left knee 
disability was productive of slight instability during the 
period of March 21, 1946 to August 11, 1976, but was not 
productive of moderate subluxation or lateral instability nor 
of limitation of motion during that time.


CONCLUSION OF LAW

The schedular criteria for a rating of 10 percent, but not 
more for the veteran's left knee disability from March 21, 
1946 to August 11, 1976, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Part 4, Diagnostic 
Code 5257 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).  

Historically, the Board notes that the veteran was originally 
denied entitlement to service connection for a left knee 
disability in a November 1946 rating action, and that he was 
advised of that decision and of his appellate rights in a 
December 1946 letter.  The veteran subsequently appealed that 
decision as illustrated by the submission of a February 1946 
document entitled "Claimant's Appeal to Administrator of 
Veterans' Affairs."  Thereafter, the record suggests that 
additional documents were obtained and reviewed, and in 
September 1947, the decision to deny service connection for a 
left knee disability was confirmed.  There is no indication 
in the record, however, that the veteran was notified of the 
September 1947 decision, or that any further action on the 
veteran's request to appeal the November 1946 decision was 
undertaken.  

In May 1975, the veteran again submitted an application for 
service connection for a left knee disability.  The RO again 
denied the claim in an October 1975 rating decision.  The 
evidence of record shows, however, that the veteran was once 
again apparently not notified of this decision or of his 
appellate rights.  

In August 1976, within one year of the October 1975 rating 
decision, the veteran again expressed his desire to establish 
service connection for a left knee disability.  In a December 
1976 rating decision, the RO granted the veteran entitlement 
to service connection for a left knee disability, effective 
from August 1976.  After a thorough review of the record, the 
RO determined that the veteran had some abnormal findings 
attributable to a left knee disability, first examined 
shortly after service in 1946.  However, x-ray evidence to 
support such findings was not present.  The RO therefore 
determined that the rating of November 1946 denied 
entitlement to service connection on the basis of a lack of 
supporting x-ray evidence.  The statement from the veteran's 
fellow serviceman was also considered by the RO and resolving 
all doubt in favor of the veteran, service connection for the 
veteran's left knee disability was granted.  A ten percent 
rating was assigned effective from August 12, 1976.

In April 1984, the veteran requested that his left knee 
disability be reevaluated.  In a June 1984 rating decision, 
the RO found that the evidence did not warrant any change in 
the previous determination of 10 percent.  In January 1985, 
the veteran again submitted a claim for an increased rating 
for his service-connected left knee disability.  In an April 
1985 rating decision, the RO denied entitlement to an 
increased rating for the veteran's service-connected left 
knee disability holding that there was no indication that his 
left knee disability had worsened.  In a March 1994 rating 
decision, the RO again confirmed and continued the prior 10 
percent rating for the veteran's service-connected left knee 
disability. 

In November 1996, the veteran and his representative 
requested that the RO reconsider the November 1946 rating 
action which denied entitlement to service connection for 
"pathology of left knee."  In other words, the veteran 
contended that his December 1976 grant of service connection 
for his left knee disability should be effective from the 
date of his original claim in 1946.  In a January 1997 rating 
decision, the RO determined that no revision was warranted in 
the November 1946 decision to deny service connection for a 
left knee disability.  Specifically, the RO indicated that 
the November 1946 decision to deny service connection for a 
left knee disability was not clearly and unmistakably 
erroneous as it was based on the available evidence of record 
at the time in accordance with the rules in effect at that 
time.  The veteran thereafter appealed the January 1997 
rating decision to the Board.  

Meanwhile, during the pendency of that appeal, the veteran 
submitted a claim for an increased rating for his service-
connected left knee disability.  In a December 1997 rating 
action, the RO increased the veteran's evaluation for his 
service-connected left knee disability from 10 percent to 20 
percent effective August 1997.  The RO stated that an 
evaluation of 20 percent is assigned for recurrent 
subluxation or lateral instability of the knee which is 
moderate.

In a January 1998 Board remand, the veteran's appeal as to 
the issue of whether there was clear and unmistakable error 
in the November 1946 rating action that denied service 
connection for a left knee disability was sent back to the RO 
for further development.  The Board directed the RO to 
consider the issue of entitlement to an effective date prior 
to August 12, 1976 for service connection for a left knee 
disability.

In March 1998, in response to the Board's remand, the RO 
issued a rating decision whereby clear and unmistakable error 
was found.  Specifically, the RO identified the following 
error:  the RO never addressed the appeal filed in February 
1946.  As such, the RO granted entitlement to an earlier 
effective date of March 21, 1946 for service connection for 
the veteran's left knee disability.  More importantly, 
however, was that a non-compensable rating was assigned 
effective from March 21, 1946, and the 10 percent rating did 
not become effective until August 1976.  As noted earlier, 
the evaluation of the veteran's service-connected left knee 
disability was thereafter increased to 20 percent, effective 
September 1997.

The veteran presently contends that the non-compensable 
rating assigned from March 21, 1946 to August 11, 1976 for 
his service-connected left knee disability does not 
accurately represent the severity of his disability at that 
time.  This is the current issue in appellate status.

The Board has carefully reviewed all of the medical evidence 
of record and has afforded particular attention to the 
medical evidence from the time of the veteran's discharge 
from service in March 1943 up through the original grant of 
service connection in December 1976 to determine whether the 
veteran was properly rating during that time.  

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis of a left knee disability.  
The veteran was discharged from service in March 1946 and 
complained of a left knee disability shortly thereafter.  

The medical records show that the veteran was admitted to 
Oliver General Hospital on September 12, 1946 with the 
diagnosis of internal derangement of his left knee.  The 
veteran reported that he suffered an injury to his knees 
during service in July 1944 when he was thrown from a gun 
turret and landed on his knees.  The veteran indicated that 
no treatment was given at that time.  Although the veteran's 
service medical records are negative for treatment for a knee 
injury, the veteran contended that one month after his 
injury, a Navy doctor treated his knees with heat and knee 
cast.  The veteran also stated that x-rays were taken 5 
months later and he was told he had a derangement of his left 
knee which required surgery.  The veteran stated that he 
refused the surgery.  The veteran reported that his left knee 
disability had been getting progressively worse since his 
injury.  No diagnosis was made at that time although it was 
felt that the veteran had a definite nerve lesion.  
Orthopedic examination showed a possible tearing of the 
lateral and medial ligaments of the knee and the veteran was 
advised to strengthen the muscles of the leg to increase knee 
power.

A September 13, 1946 examination report showed full range of 
motion, flexion, extension, adduction, and abduction.  The 
veteran complained of pain in knee on all movements, but 
there was no limitation of motion.  Pain was present mostly 
laterally to patella.  There was some pain in the foot on 
movement.  The veteran stated that his left knee, left ankle 
and left toes occasionally locked.  Osgood Slaugloteis 
syndrome and positive Babinski was noted, as well as 
hyperactive reflexes on the left.

September 1946 VA progress notes showed that the veteran's 
spasticity of the left side may have been of a congenital 
nature.  The examiner noted that the veteran had a claw foot 
and Osgood Schlotter's disease evident on the left.  

The veteran was afforded a neurological consultation in 
September 1946.  At that time, the veteran reported that in 
June 1944 he was knocked out of a gun turret, and struck both 
knees.  The veteran also stated that a piece of metal 
penetrated the skin in the region of his left knee.  The 
veteran reported that since his injury he has complained of 
difficulty with his legs, particularly the left leg.  The 
veteran stated that his left knee was weak and frequently 
gave out, and that his left ankle occasionally shook.  
Examination showed a moderate degree of bilateral spasticity 
of the legs, more marked in the left leg.   Tendon reflexes 
were hyperactive in both legs and there was a left Babinski 
response.  The arches of both feet were high, especially on 
the left.  The examiner's impression was possible family 
spastic paraplegia.  X-rays of the veteran's left knee were 
negative.

The veteran was afforded a second neurologic consultation in 
September 1946.  Among the veteran's chief complaints at that 
time were left knee instability, left ankle turning from 
weakness, and left foot quivering and shaking.  Examination 
revealed that the veteran walked with left leg everted, 
slight Rombergism and dyssynergia in his upper extremities, 
more on the left side than on the right.  All deep reflexes 
were lively, but especially so in the lower extremities.  
Transient ankle clonus elicited.  Left Babinski sign was 
present.  Abdominal reflexes were present, though 
suggestively diminished on the left.  No positive diagnosis 
was made, although the examiner did opine that the veteran 
suffered from an ill-defined condition of the central nervous 
system manifested by the above findings.  The examiner noted 
that the veteran needed an orthopedic examination concerning 
the traumatic residuals to his knees.

The veteran was afforded a VA examination in October 1976 in 
response to a request from the veteran to reopen his claim 
for service connection for a left knee disability.  At that 
time, the veteran reported intermittent pain and buckling in 
the left knee.  Examination showed that the veteran walked 
without a limp and stood erect.  There were no abnormal 
curvatures of the spine.  There was no muscle guarding.  
Special attention to the left knee disclosed no heat or 
effusion within the left knee joint, no deformity, abnormal 
mobility or restriction of motion.  X-rays of the left knee 
joint showed no bony abnormalities..

In a December 1976 rating action, the RO granted entitlement 
to service connection for a left knee disability.  The RO 
noted that although the veteran's service medical records 
were negative for treatment of a left knee disability, the 
medical evidence showed that the veteran was admitted to the 
hospital shortly after discharge from service for complaints 
concerning his left knee.  The diagnosis was internal 
derangement of the left knee.  The RO also noted that the 
veteran submitted a statement from a fellow serviceman who 
corroborated the veteran's contentions that he sustained an 
injury to his left knee in September 1944.  In addition, VA 
examination in October 1976 indicated that the veteran had 
complained of continuous intermittent knee pain in the left 
knee but with no history of locking, only occasional 
buckling.  X-ray of the left knee showed no bony abnormality 
of the joint.  Straight leg raising was 60 degrees and there 
was no indication of atrophy of the thigh or calf muscles.  
The veteran's left knee disability was evaluated at 10 
percent disabling, effective August 12, 1976.

As noted earlier, it was later determined that clear and 
unmistakable error existed with regard to the earlier denials 
of the veteran's claims for service connection of his left 
knee disability.  As a result of this error, a March 1998 
rating action granted an earlier effective date of March 21, 
1946 for the veteran's service-connected left knee 
disability.  However, a non-compensable rating was assigned 
for the earlier effective date.  

As noted above, the veteran currently contends that his 
service-connected disability was more disabling during the 
period from March 1946 up through August 1976 than is 
represented by the assigned non-compensable rating.  The 
evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4. (1999)  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  Under 38 C.F.R. § 4.31 
(1999), it is provided that where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  The 
rating schedule provides that when an unlisted disability is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1999).

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (1999).  
Under 38 C.F.R. § 4.40, functional loss or weakness due to 
pain supported by adequate pathology and evidenced by the 
visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In this case, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45 (1999).  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(1999), should only be considered in conjunction with the 
Diagnostic Codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  

The Board has considered all relevant diagnostic codes in the 
VA's Schedule for Rating Disabilities.  The veteran is 
currently rated under Diagnostic Code 5257 which governs 
other impairment of the knee.  Under Diagnostic Code 5257, a 
10 percent rating is assigned for slight recurrent 
subluxation or lateral instability of the knee.  A 20 percent 
rating is assigned for moderate recurrent subluxation or 
lateral instability of the knee.  Finally, a 30 percent 
rating is assigned under Diagnostic Code 5257 if severe 
recurrent subluxation or lateral instability is shown.

In this case, the medical evidence from March 21, 1946 
through October 1976 shows that the veteran complained of 
pain and instability of the left knee due to an alleged 
injury in service.  The veteran was diagnosed with 
derangement of the left knee shortly after discharge from 
service.  Although the veteran's service medical records are 
negative for treatment for a left knee injury, the Board 
gives due consideration to the veteran's contentions that he 
suffered such an injury in service which was supported by lay 
evidence.  More importantly, however, the medical evidence 
upon which the December 1976 grant of service connection with 
a 10 percent rating was based does not appear to show any 
increase in severity of the veteran's left knee symptoms 
since his hospitalization in September 1946.  In other words, 
the veteran's complaints of left knee pain and the medical 
findings thereof in 1946 do not appear to be any less severe 
than those complaints and findings reported on his October 
1976 VA examination report.  Specifically, the medical 
evidence from 1946 and from 1976 shows mild pain and 
instability of the left knee.  Thus, the criteria for mild 
impairment based on instability with consideration of pain 
were met effective from the newly assigned effective date of 
service connection of March 21, 1946.  

The veteran is not, however, entitled to a 20 percent rating 
for his service-connected left knee disability because 
moderate recurrent subluxation or lateral instability of the 
knee was not objectively demonstrated.  Likewise, as 
limitation of motion was not demonstrated during the time 
period in question, the Diagnostic Codes pertaining to 
limitation of motion as well as the directives of DeLuca are 
inapplicable.    

Accordingly, resolving all doubt in favor of the veteran, the 
Board concludes that a 10 percent evaluation, but no more, is 
warranted for the veteran's service-connected left knee 
disability from March 21, 1946 through August 11, 1976.

The schedular criteria for a rating of 10 percent, but not 
more, for service-connected left knee disability, have been 
met effective for the period March 21, 1946 to August 11, 
1976.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Part 4, 
Diagnostic Code 5257 (1999).  


ORDER

Entitlement to a 10 percent evaluation for a service-
connected left knee disability, effective for the period of 
March 21, 1946 to August 11, 1976, is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals



 

